Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to applicant’s RCE filed on 03/30/2022.
	1-4, 6-13 and 15-18 are pending and examined.
	
Claim 1 recites “an operation unit coupled to the communication”. The word “chip” is missing after the word “communication”. 
Correction is requested.

Response to Arguments
Applicant’s arguments filed on 02/25/2022 have been fully considered but they are moot in light of new grounds of rejection with a new reference (Bhatt) applied.
The examiner is available for a phone interview with applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-10, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuruma et al. (US PGPUB 2019/0121722) hereinafter Kuruma, in view of Ursal et al. (US PGPUB 2013/0268920) hereinafter Ursal, in view of Bhatt et al. (US PGPUB 2014/0115438) hereinafter Bhatt, in view of Appusamy et al. (US PGPUB 2016/0188450) hereinafter Appusamy.

Per claim 1, Kuruma discloses “an online testing system for computer programs and comprises:
a communication chip configured to receive a computer program; one or more memory devices configured to store a raw data, a program execution module, a data generation module and an evaluation module; an operation unit coupled to the communication chip and the one or more memory devices” (Fig. 1; claim 1; paragraphs [0035][0046]; a software test equipment with an interface to receive a test computer program from an external source; an information accumulation unit to store data; a software execution unit, a data conversion unit, a consistency evaluation unit; and a processor with access to storage unit and communication unit); “wherein when the computer program is received, the operation unit is configured to perform the data generation module to generate a testing data and a solution corresponding to the testing data according to the raw data; perform the program execution module to execute the computer program to generate an execution result according to the testing data; and perform the evaluation module to generate a score according to the execution result and the solution” (Fig. 1; claim 1; paragraphs [0034][0035][0046]; the processor in the test equipment controls the data conversion unit to generate software input data (testing data) and allowable output value range (solution) based on the received testing data; the software execution unit executes the computer program to generate software output data based on the generated software input data; paragraph [0052]; the evaluation module generates an evaluation value (score) based on the comparison between the execution result and the allowable output value (solution)).
	Kuruma does not explicitly teach “wherein the method by which the data generation module generates the testing data is: selecting a portion of the raw data at random, and rearranging an order of the selected portion of the raw data at random so that the execution module executes the computer program with the testing data which is the shuffled raw data to protect security of the raw data”. However, Bhatt suggests “wherein the method by which the data generation module generates the testing data is: selecting a portion of the raw data at random” (paragraph [0011]; tools available use random test data generation methods that are associated with an input data set; for example, a random generation method randomly selects data elements in a first input data set (raw data) to be included in a generated test data case”). Ursal further suggests “wherein the method by which the data generation module generates the testing data is: rearranging an order of the selected portion of the raw data at random so that the execution module executes the computer program with the testing data which is the shuffled raw data to protect security of the raw data” (paragraphs [0106]-[0111]; a common method of test data generation is: randomly shuffling select raw test data to rearrange the order of the raw test data; for example, 12345 becomes 53412; the amount of test data remains the same; this would protect privacy and security of the raw test data; “it may be useful to mask or otherwise modify the production data, to address privacy concerns”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kuruma, Bhatt and Ursal to randomly shuffling the randomly selected test data (from a set of raw set) to rearrange the order of the randomly selected test data, this would protect privacy and security of the raw test data.
	Kuruma discloses a testing equipment (a computer) but does not explicitly discloses the computer includes “a closed operating environment, a communication unit configured to connect with an external device, and receive a computer program from the external device, an operation unit coupled to the communication unit and the storage unit”. However, the above are common features for a testing computer, as evidenced in by Appusamy (Fig. 11; paragraphs [0036][0164][0168][0169][0173]; a general purpose computer used for testing, comprises a network interface to communicate with external devices, a processor coupled to network interface and memory storage; may have operating systems such as iOS or Windows). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kuruma, Ursal, Bhatt and Appusamy to implement a test equipment on a general purpose computer described in Appusamy, which is an off-the-shelf item that can be easily and cheaply purchased by any user.

	Per claim 4, Kuruma in view of Appusamy further suggests “wherein the operation unit is further configured to record the score to the storage unit, and transmit the score to the external device” (Kuruma, paragraph [0053], the evaluation module generates an evaluation value (score); Appusamy, paragraphs [0036][0164][0168][0169][0173]; a general purpose computer used for testing, comprises a network interface to transmit data to external devices, and memory to store data). 

Per claim 6, Kuruma in view of Appusamy further suggests “wherein when the operation unit performs the program execution module to perform the computer program to generate the execution result according to the testing data, the program execution module enables the operation unit to call an agent program and executes the computer program by the agent program” (Kuruma, Fig. 1, paragraphs [0034][0035][0046]; the data conversion unit to generate software input data (testing data) based on the received testing data, then the software execution unit generates software output data (execution result) based on the software input data; Appusamy, paragraphs [0036][0038][0041]; an agent manages execution of a program during software testing). 

Per claim 7, Kuruma further suggests “wherein when the operation unit performs the data generation module to generate the testing data and the solution corresponding to the testing data according to the raw data, the operation unit performs the data generation module to generate a training data according to the raw data” (Fig. 1, paragraphs [0034][0035][0046]; the data conversion unit to generate software input data (testing data) based on the received testing data, then the software execution unit generates software output data (execution result) based on the software input data; paragraph [0003]; in another embodiment, Kuruma suggests generating a training data set from a common data set (raw data); it would have been obvious based on Kuruma’s suggestion, to generate a training data set from a common data set, as the training data set can be used to improve the machine learning algorithm utilized in a testing system).

Per claim 8, Kuruma further suggests “wherein the data generation module divides the raw data into a first portion and a second portion, the data generation module generates the training data according to the first portion and generates the testing data and the solution according to the second portion” (paragraph [0003]; dividing a common data set into a training data set and a testing data set; paragraphs [0034][0035][0046]; the data conversion unit to generate software input data (testing data) and allowable output value range (solution) based on the received testing data).

Per claim 9, Kuruma further suggests “wherein before the operation unit performs the program execution module to execute the computer program to generate the execution result according to the testing data, the operation unit is further configured to perform the program execution module to execute the computer program to obtain the computer program which has been trained according to the training data” (paragraph [0003]; Kuruma suggests a software testing method that utilizes a machine learning algorithm, in which a program is fed by a training data set (i.e. a program is trained using a training data set); thus, based on it would have been obvious based on Kuruma’s suggestion to train a program according to the training data, then execute the program to generate execution result, as the training data would improve the machine learning algorithm utilized by the testing system).

Claims 10, 13, 15-18 (method claims) recite similar limitations as claims 1, 4, 6-9 (system claims). Thus, claims 10, 13, 15-18 are rejected under similar rationales as claims 1, 4, 6-9.

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuruma in view of Ursal, in view of Bhatt, in view of Appusamy, and in further view of Furtwangler et al. (US PGPUB 2016/0070636) hereinafter Furtwangler.
Per claim 2, Kuruma further discloses “the operation unit performs the evaluation module to generate the score according to the execution result and the solution” (paragraph [0052]; the evaluation module generates an evaluation value (score) based on the comparison between the execution result and the allowable output value (solution)). But Kuruma does not explicitly teach “a verification module performed by the operation unit to determine whether the execution result could be evaluated before the operation unit performs the evaluation module to generate the score according to the execution result and the solution”. However, Furtwangler suggests the above (paragraphs [0019][0024][0049]; a verification function that verifies the output of a function immediately after the execution of the function, verification ensures the output is the correct data type and within a specific data range, if the verification fails, an error is output). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kuruma, Bhatt, Ursal, Appusamy and Furtwangler to verify the execution result is the valid (thus can be evaluated) before the evaluation module to generate the score, this would prevent evaluation errors.

Per claim 3, Kuruma in views of Bhatt, Ursal, Appusamy and Furtwangler further suggests “wherein if it is determined that the execution result cannot be evaluated, the operation unit records an error message to the storage unit and transmits the error message to the external device” (Furtwangler, paragraphs [0019][0024][0049]; a verification function that verifies the output of a function immediately after the execution of the function, verification ensures the output is the correct data type and within a specific data range, if the verification fails, an error is output; Appusamy, paragraphs [0036][0164][0168][0169][0173]; a general purpose computer used for testing, comprises a network interface to transmit data to external devices, and memory to store data).

Claims 11-12 are rejected under similar rationales as claims 2-3.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193